DETAILED ACTION
This Office Action is in response to application 17/115,161 filed on December 08, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0053287, filed on 05/04/2020

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (Gentry) U.S. Pub. Number 2013/0216044 in view of Gentry et al. (Gentry’) U.S. Pub. Number 2013/0170640 and further in view of Chen et al. (Chen) U.S. Pub. Number 2019/0334694.
Regarding claim 1; Gentry discloses a homomorphic encryption processing device comprising:
processing circuitry configured to generate ciphertext operation level [[information based on field information, the field information representing a technology field to which homomorphic encryption processing is applied]], the ciphertext operation level information representing a maximum number of multiplication operations [[between homomorphic ciphertexts without a bootstrapping process]] (par [0112] BGV-type cryptosystems tacitly assume that each homomorphic operation is followed a modulus switch to reduce the noise magnitude…attach to each ciphertext an estimate of the noise magnitude in that ciphertext; par  [0113] Each modulus switch consumes a level, and hence a goal is to reduce, over a computation, the number of levels consumed. By paying particular attention to the parameters of the scheme, and by carefully analyzing how various operations affect the noise; par [0121] In block 415, the system 100 determines whether a modulus switching operation should be performed. For instance, a magnitude of estimate 410 meets a criterion (e.g., is greater than a threshold). In response to a determination a modulus switching operation is to be performed (block 415=Yes), then a modulus switching operation is performed);
select and output a homomorphic encryption parameter based on the ciphertext operation level information (par [0113] Each modulus switch consumes a level… paying particular attention to the parameters of the scheme, and by carefully analyzing how various operations affect the noise); and
perform one of a homomorphic encryption, a homomorphic decryption and a homomorphic operation, based on the homomorphic encryption parameter (par [0120] In response to a determination a modulus switch is not to be performed (block 415=No), additional homomorphic evaluation processing is performed).
 Gentry does not disclose, which Gentry’ discloses multiplication operations between homomorphic ciphertexts without a bootstrapping process (Gentry’: par [0120] the evaluator to reduce the magnitude of the noise without knowing the secret key, and without bootstrapping. In other words, modulus switching gives us a very powerful and lightweight way to manage the noise in FHE schemes! In [3], the modulus switching technique
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gentry to provide multiplication operations between homomorphic ciphertexts without a bootstrapping process, as taught by Gentry’. The motivation would be to provide efficiently evaluate arbitrary circuits without resorting to bootstrapping where the encryption scheme enables evaluation of a polynomial depth circuit of multiplications without (performing, utilizing) bootstrapping, while reducing the modulus of the ciphertext without using the secret key, where the refresh function utilizes a modulus switching technique.

The combination above does not disclose, which Chen discloses information based on field information, the field information representing a technology field to which homomorphic encryption processing is applied (Chen: par [0015] multiple use cases of the FHE technology described herein are possible. For example, Alice 110 and Bob 120 may be involved in blockchain transactions, anonymous digital currencies, or other financial transactions. In some cases, the computation server 130 or the data repository 140 may be use for calculating the tax, the currency exchange rate or price).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gentry, in view of Gentry’ to provide information based on field information, the field information representing a technology field to which homomorphic encryption processing is applied, as taught by Chen. The motivation would be to provide untrusted party to evaluate arbitrary mathematical functions (e.g., to compute a sales tax or a currency conversion) on encrypted data, without knowing the secret key or decrypting the data.

Regarding claim 2; the combination of Gentry , Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the field information corresponds to one of a plurality of technology fields, and the plurality of technology fields are classified according to a size of an amount of computational quantity of the homomorphic operation (Chen: par [0073]  facilitate any transaction in which FHE may be used, such as a blockchain transaction, a cryptocurrency transaction, a purchase or sale of a good or service using government-backed currency, a purchase or sale of a security using government-backed currency, a secure voting system, a collision-resistant hash function, a private information retrieval system, and the like). The reason to combine Gentry, Gentry’ and Chen is the similar as claim 1, above. 

Regarding claim 3; the combination of Gentry , Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein when the value of a ciphertext operation level included in the ciphertext operation level information increases, performance of the homomorphic operation increases, a size of a ciphertext generated by the homomorphic encryption and a computational complexity of the homomorphic operation increase (Gentry: par [0058] key-switching and modulus-switching--are used for "maintenance": These operations do not change the plaintext at all, they only change the current key or modulus (respectively), and they are mainly used to control the complexity of the evaluation; par [0242] derive a lower bound on the size of the largest modulus Q … in terms of the noise variance and the dimension N…choose a value for the noise variance (as small as possible subject to some nominal security concerns), solve the somewhat circular constraints on N and Q, and set all the other parameters).

Regarding claim 4; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry is further configured to receive a plaintext, and generates a homomorphic ciphertext by encrypting the plaintext based on the homomorphic encryption parameter (Gentry: par [0138] parameters, a multiplication-by-constant operation consumes roughly half a level in terms of added noise).

Regarding claim 8; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry is further configured to receive the field information and store the field information (Chen: par [0013] encrypted messages transmitted between Alice 110 and Bob 120 may be stored in the data repository 140. Mathematical computations based on the encrypted messages may be made at the computation server 130); and 
receive the field information, and generate the ciphertext operation level information based on the field information (Chen: par [0015] Alice 110 and Bob 120 may be involved in blockchain transactions, anonymous digital currencies, or other financial transactions. In some cases, the computation server 130 or the data repository 140 may be use for calculating the tax). The reason to combine Gentry, Gentry’ and Chen is similar as claim 1, above.

Regarding claim 10; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry is further configured to receive a plaintext and operation mode information, and is further configure to perform one of the homomorphic encryption, the homomorphic decryption and the homomorphic operation based on the plaintext and the operation mode information (Gentry: par [0030] identified components may receive and/or store the plaintext (e.g., to be encrypted or resulting from decryption) and/or the ciphertext (e.g., to be decrypted, to be operated on homomorphically, or resulting from encryption; par [0065] The public key of BGV-type cryptosystems includes additional components to enable converting a valid ciphertext with respect to one key into a valid ciphertext encrypting the same plaintext with respect to another key).

Regarding claim 11; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry includes an encryption unit and the encryption unit includes an encoder, polynomial multipliers, a Gaussian sampler and polynomial adders (Gentry: par [0200] bound the magnitude of the product of two random variables, both are distributed close to Gaussians, with variances .sigma..sub.a.sup.2,.sigma..sub.b.sup.2, respectively; par [0221] analyze the size of the added term 2d.sub.2.epsilon..sub.s,s', … heuristically that d.sub.2 behaves like a uniform polynomial drawn from .sub.q.sub.t, hence d.sub.2(.zeta..sub.m) … is distributed close to a complex Gaussian with variance).

Regarding claim 12; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry includes parameters related to public keys, a standard deviation of a Gaussian sampler and a prime number for encoding (Gentry: par [0200] to bound the magnitude of the product of two random variables, both are distributed close to Gaussians…so the probability that both variables exceed their standard deviation by more than a factor of four).
Regarding claim 13; the combination of Gentry, Gentry’ and Chen discloses the homomorphic encryption processing device of claim 1, wherein the processing circuitry is further configured to receive the field information and determine and output security level information based on the field information (Gentry: par [0244] analyze the dimension needed for different security levels. The analysis below assumes that we are given the modulus Q and noise variance .sigma..sup.2 for the LWE problem (i.e., the noise is chosen from a discrete Gaussian distribution modulo Q with variance .sigma..sup.2 in each coordinate). The goal is to derive a lower-bound on the dimension N required to get any given, security level).

Regarding claims 15-17; claims 15-17 are directed to a method which have similar scope as claims 1-3, respectively. Therefore, claims 15-17 remain un-patentable for the same reason.

Regarding claims 18-20; claims 18-20 are directed to a system which have similar scope as claims 1-3, respectively. Therefore, claims 18-20 remain un-patentable for the same reason. 

Allowable Subject Matter
Claims 5-7, 9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2018/0375640 to Laine-Laine teaches a computing device stores homomorphic encrypted data as a dataset, and implements an encryption application that can perform a multiplication operation on a ciphertext in the homomorphic encrypted data, where the multiplication operation contributes to increase a noise component in the ciphertext. The encryption application can determine a relinearization amount by which to relinearize the ciphertext after the multiplication operation, where the determination is effective to optimize a noise increase in the ciphertext based at least in part on projected subsequent multiplication operations on the ciphertext. The encryption application can then relinearize the ciphertext utilizing the determined relinearization amount that optimizes the noise increase in the ciphertext for optimal relinearization performance.

U.S. Pub. Number 2019/0334708 to Carpov-Carpov teaches Homomorphic operations keep this masking naturally, or even amplify it. If the above-mentioned function ƒ is represented by a tree structure breakdown, each node in the tree corresponding to an elementary arithmetic operation, noise is added at each level of the tree. Thus, it is understandable that if the calculation depth of the function ƒ is high (in other words there is a large number of levels in the tree structure representation), the noise level in the evaluation result of function ƒ increases. When noise exceeds a threshold (that depends on the encryption scheme used), there is no longer a guarantee that the result can still be decrypted. When a homomorphic cryptosystem can be used to perform any calculation depth, it is said to be a Fully Homomorphic Encryption (FHE).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491